Title: From Thomas Jefferson to Levi Lincoln, 28 December 1804
From: Jefferson, Thomas
To: Lincoln, Levi


                  
                     Dear Sir 
                     
                     Washington Dec. 28. 04.
                  
                  I recieved last night your letter of the 26th. proposing to resign your office, and I recieved it with real affliction. it would have been my greatest happiness to have kept together, to the end of my term, our executive family: for our harmony & cordiality has really made us but as one family. believing too that another four years will consolidate the basis on which we are building the political & physical happiness of our country, I did wish to see my associates sharing each in that honest fame & heartfelt satisfaction with which such an atchievement must reward them. yet I am a father and have been a husband. I know the sacred duties which these relations impose the feelings they inspire, & that they are not to be resisted by a warm heart. I yield therefore to your will. you carry with you my entire approbation of your official conduct, my thanks for your services, my regrets on losing them, and my affectionate friendship.
                  I must now turn to the painful task of finding a successor. altho you had prepared me for this event, I am as much unprovided as if it were now for the first time mentioned. I see not who is to fill the chasm. but this labour is my lot. be yours that of domestic felicity, of health & long life: and with this wish accept my affectionate salutations & assurances of great & constant esteem & respect.
                  
                     Th: Jefferson 
                     
                  
               